COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
 Cause Number:              01-17-00311-CR
 Trial Court Cause
 Number:                    1497838
 Style:                     Brown Okoronkwo
                            v. The State of Texas
 Date motion filed*:        May 9, 2018
 Type of motion:            Motion to Withdraw as Appellate Counsel
 Party filing motion:       Appellant
 Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
           Appointed counsel’s motion to withdraw as appellate counsel is dismissed as moot.




Judge's signature: /s/ Evelyn V. Keyes
                       Acting individually          Acting for the Court

Date: June 5, 2018